Citation Nr: 0217226	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  91-45 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for diabetes 
mellitus, currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for calluses of the 
feet, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1976 to 
December 1983.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, in which the RO denied the 
veteran's claims for increased ratings for diabetes mellitus 
and calluses of the feet.  The RO also denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  

In an April 1994 rating decision the RO increased the rating 
for diabetes mellitus to 60 percent.  

The Board remanded these issues to the RO for further 
development and consideration in January 1996.  However, the 
RO continued the 60 percent rating for diabetes mellitus, 
the 10 percent rating for calluses of the feet and continued 
to deny entitlement to a total disability rating for 
compensation based on individual unemployability.  


FINDINGS OF FACT

1.  The service connected diabetes mellitus requires a 
restricted diet, hemodialysis and weekly insulin injections, 
and is manifested by keratosis on the plantar of the left 
great toe, plus complications, such as peripheral neuropathy 
and chronic renal insufficiency, that would be compensable 
if separately evaluated.  

2.  The service-connected calluses of the feet are 
manifested by moderate disability.  

3.  The veteran's service-connected disabilities are 
diabetes mellitus rated as 100 percent disabling, organic 
heart disease, idiopathic hypertrophic subaortic stenosis 
rated as 30 percent disabling, lumbosacral strain rated as 
20 percent disabling, calluses of the feet rated as 10 
percent disabling, hemorrhoids rated as 0 percent disabling 
and residuals of melanoacanthoma of the oral mucosa rated as 
0 percent disabling.  He has a combined 100 percent rating.  

4.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with 
his education and prior work history.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
diabetes mellitus have been met.  38 U.S.C.A. § 1155, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.21, 4.119, Diagnostic Code 7913 (1995 & 2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for calluses of the feet have not been met.  38 U.S.C.A. 
§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Part 4, Diagnostic Code 
5284 (2002).  

3.  The criteria for a total rating for compensation 
purposes based on individual unemployability have been met.  
38 U.S.C.A. § 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See Quartuccio v. Principi, 16 
Vet. App 183, 187 (2002).  In letters dated February 2002 
and April 2002 the RO requested the veteran's private 
medical records and informed the veteran that the private 
medical records had been requested.  

The July 2002 Supplemental Statement of the Case informed 
the veteran of the evidence needed to substantiate the 
claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159(b) (2002).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might 
be pertinent to the basis of the denial of the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  The veteran was afforded VA examinations in October 
1992, July 2000 and May 2002.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of 
VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it 
is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at 
issue, the present level of disability is of primary 
concern.  While the entire recorded history of a disability 
is to be reviewed by the rating specialist, the regulations 
do not give past medical report precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Diabetes Mellitus 

The veteran's service connected diabetes mellitus is 
currently rated as 60 percent disabling under Diagnostic 
Code 7913.  During the pendency of this appeal, VA revised 
the criteria for evaluating diabetes mellitus, previously 
codified at 38 C.F.R. Part 4, § 4.119, Diagnostic Code 7913.  
Those revised rating criteria became effective June 6, 1996.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  

The rating criteria in effect prior to June 6, 1996, 
provided that diabetes mellitus is rated as 60 percent 
disabling when severe, with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic 
ocular disturbances.  A 100 percent evaluation contemplates 
pronounced disability which is uncontrolled; that is, with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications.  38 C.F.R. Part 4, § 4.119, Diagnostic Code 
7913 (1996).  

The revised criteria for evaluating diabetes mellitus, in 
effect on and after June 6, 1996, provided that diabetes 
mellitus is rated as 60 percent disabling when requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  For diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, a 100 percent rating is 
warranted.  38 C.F.R. Part 4, § 4.119, Diagnostic Code 7913, 
effective June 6, 1996.  

The September 1991 private medical record showed that the 
veteran continued on the same dose of insulin.  There was no 
trouble with vision, chest pain, numbness or tingling of his 
feet.  There were no hypoglycemic or hyperglycemic 
reactions.  The assessment was that his diabetes was 
reasonably stable at that time.  Between December 1991 and 
April 1992 the veteran was seen for hypoglycemia.  In 
December 1991 the veteran was confused and hallucinating.  
In January 1992 the veteran was on regular insulin.  He was 
noncompliant and his diabetes was poorly controlled.  In 
April 1992 the veteran was taken to the emergency room 
because of confusion and low blood sugar.  

At the October 1992 VA examination the veteran reported 
about 7 insulin reactions in a year.  The last hypoglycemic 
reaction was about three weeks prior to the examination.  He 
did not recall any ketoacidosis.  The veteran was on a 
diabetic diet but his physical activity was not restricted.  
He had not lost any weight or strength.  There was no 
vascular deficiency.  He took insulin twice a day.  

The August 1993 private medical records indicated that the 
veteran checked his blood sugar once a day in the morning.  
He checked it about five to six times per week.  He knew 
that he should be on a 2100-calorie diet and tired to comply 
moderately though he admitted to being off of the diet some.  
He reported stiffness in his left foot for approximately 
three weeks.  He had low tolerance for heat and was tired 
and weak.  The veteran reported that his legs became very 
weak when walking up steps.  On examination funduscopic 
examination revealed mild nonproliferative retinopathy.  The 
assessment was that most of the stiffness in his foot and 
calf were related to microvascular complication as a result 
to his diabetes.  The private physician believed that his 
blood sugar was not as well controlled, as it should be.  
The private physician believed that the veteran's blood 
sugar should be better controlled.  The veteran particularly 
needed to check his blood sugar at least twice a day but the 
private physician would like it even better four times per 
day.  

The December 1996 private medical records revealed that the 
veteran was seen for diabetic foot ulcers.  His dietary 
instructions were the American Diabetic Association 1800 
calories a day.  

Between August 1999 and December 2000 VA outpatient 
treatment records show that the veteran had hyperkeratosis 
on the plantar of the left great toe.  Pre ulcer was noted 
on the left great toe.  There was no exudate or erythema.  
Pedal pulses were palpable, but there was diminished 
sensorium in both feet.  There was limited range of motion 
in the first metacarpophalangeal joint on the left.  His 
nails were hypertrophic.  In January 2000 the veteran had 
severe keratosis plantar aspect of his left great toe with 
ulcer upon debridement with deep undermining keratotic 
border and granular base.  There was mild serous exudate but 
no erythema noted.  Pedal pulses were palpable but sensorium 
was diminished in both feet.  The assessment was diabetic 
ulcer left great toe.  

At the July 2000 VA examination diabetic macular edema was 
noted on the right eye greater than the left eye with 
scattered dot hemorrhages.  Positive exudative changes were 
noted centrally on the right eye and involved the 
juxtafoveral area of both eyes.  There was no proliferative 
diabetic retinopathy of either eye.  The examiner summarized 
that the veteran had diminished vision due to a background 
of diabetic retinopathy.  There was a foul smelling 
discharge from the ulceration over the dorsum of the first 
digit of the left foot, which was about 1x1 cm.  There was 
discoloration of the left big toe, which was possibly 
secondary to gangrene.  Neurologically the veteran was alert 
and oriented.  Extremities showed no pedal edema with pulses 
moderately impaired and full.  Sensation revealed decreased 
to absent pinprick in both feet.  Gait and coordination were 
intact.  The impression was that the development of dry 
gangrene was possibly secondary to diabetes mellitus causing 
him to have peripheral neuropathy.  

VA outpatient treatment records show that in January 2001 a 
VA physician's assessment was that the veteran's chronic 
renal failure was most likely due to the diabetes mellitus.  
Between January and June 2001 the veteran had hyperkeratosis 
on the plantar of the left great toe.  There was no open 
ulcer noted any exudate or erythema.  Pedal pulses were 
palpable, but there was diminished sensorium in both feet.  
There was limited range of motion in the first 
metacarpophalangeal joint on the left.  His nails were 
hypertrophic.  There was trace edema, but no tissue loss.  
Pedal pulses were moderately impaired bilaterally.  In April 
2001 a physician's assessment was the veteran's acidemia was 
due to his chronic renal insufficiency.  The progression of 
the chronic renal insufficiency required preparation for 
future hemodialysis.  In July 2001 a physician's assessment 
was that the veteran's anemia was associated with his 
chronic renal insufficiency.  Pulses were moderately 
impaired bilaterally.  He had 1+ edema in the bilateral 
lower extremities.  He was instructed on doing his own 
weekly insulin injections.  The veteran had hyperkeratosis 
on the plantar of the left great toe.  There was no open 
ulcer noted any exudate or erythema.  Pedal pulses were 
palpable, but there was diminished sensorium in both feet.  
There was limited range of motion in the first 
metacarpophalangeal joint on the left.  His nails were 
hypertrophic.  He needed shunt access for hemodialysis.  

After a review of all of the applicable medical evidence, 
the Board concludes that the evidence more closely 
approximates the criteria for a 100 percent evaluation.  

The matter before the Board is not whether every single 
element of a higher rating is met, 38 C.F.R. § 4.21 (2002), 
but whether the veteran's disability "most nearly 
approximates" the criteria for that rating.  38 C.F.R. § 4.7 
(2002).  The Board must conclude that his diabetes mellitus 
disability most closely approximates the 100 percent rating.  
As stated above, he requires weekly insulin injections and 
hemodialysis, has a restricted diet, has compensable 
diabetic complications, and even has diminished sensorium in 
his lower extremities.  Because of this, and the fact that 
his disability meets most of the criteria for a 100 percent 
rating, the Board finds that his diabetes mellitus most 
closely approximates a 100 percent disability rating.  

In light of the above, the veteran's claim for an increased 
disability rating is granted.

Calluses of the Feet  

The veteran's service connected calluses of the feet is 
currently rated as 10 percent disabling under Diagnostic 
Code 5284.  A 10 percent evaluation is warranted for 
moderate foot injuries.  Moderately severe foot injuries are 
assigned a 20 percent evaluation.  Severe foot injuries are 
assigned a 30 percent evaluation.  With actual loss of use 
of the foot, the disability is to be rated at 40 percent.  
38 C.F.R. § 4.71a; Diagnostic Code 5284 (2002).  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2002).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.2, 4.6 (2002).  

The September 1991 private medical records indicated that 
the veteran's feet showed good dorsalis pulses and posterior 
tibial pulses.  He had significant tinea pedis of both feet 
also had calluses.  In August 1993 the veteran was noted to 
have calluses on the plantar surface of his feet with good 
dorsalis pedis and posterior tibial pulses.  

At the October 1992 VA examination the veteran had calluses 
on the lateral side of both feet particularly on the big 
toe.  Foot function was normal.  His gait was normal.  A 
superficial fungus infection was noted on both feet.  

At the July 2000 VA heart examination there was a callus 
formation noted over the dorsum of the feet and on the heel 
area.  

In summary, the medical evidence indicates that the 
veteran's service connected calluses of the feet is 
manifested by normal foot function and gait.  He has not 
complained of pain with use or tenderness to palpation.  The 
veteran's most significant foot problem is the severe 
keratosis plantar aspect of his left great toe associated 
with his diabetes mellitus more so than the calluses of the 
feet.  As such the Board concludes that a higher evaluation 
is not warranted for the service connected calluses of the 
feet.  This evidence reflects no more than, at most, 
moderately foot disability, and a rating higher than 10 
percent for calluses of the feet under Diagnostic Code 5284 
is not warranted.  

The veteran is adequately compensated for the above 
symptoms.  The objective findings have not been shown to be 
productive of additional disability or functional impairment 
in excess of the currently assigned 10 percent for calluses 
of the feet.  Thus, the Board concludes that there is not 
pain, which warrants an increased rating under 38 C.F.R. §§ 
4.40, 4.45, or 4.59.  For this reason, a higher evaluation 
is not warranted based on 38 C.F.R. §§ 4.40, 4.45, or 4.59 
(2002); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the Board has considered the doctrine of benefit of 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107.  Therefore, the Board is unable to allow the veteran a 
higher evaluation for his service connected calluses of the 
feet.  

TDIU 

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the 
combined schedular rating for the veteran's service-
connected disabilities is less than 100 percent and when it 
is found that such disorders are sufficient to render the 
veteran unemployable.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R.  §§ 3.340, 3.341, 4.16, (2002).  If there 
is only one such service-connected disability, it must be 
ratable at 60 percent or more, and if there are two or more 
service-connected disabilities, at least one must be rated 
at 40 percent or more with a combined rating of 70 percent 
or more.  38 C.F.R. § 4.16(a) (2002).  

In turning to the facts of the instant appeal, the Board 
notes that service-connection is in effect for diabetes 
mellitus rated as 100 percent disabling, organic heart 
disease, idiopathic hypertrophic subaortic stenosis rated as 
30 percent disabling, lumbosacral strain rated as 20 percent 
disabling, calluses of the feet rated as 10 percent 
disabling, hemorrhoids rated as 0 percent disabling and 
residuals of melanoacanthoma of the oral mucosa rated as 0 
percent disabling.  He has a combined 100 percent rating.  
Thus, he meets the percentage criteria for the assignment of 
a total rating based upon individual unemployability.  

At the October 1993 RO hearing the veteran testified that he 
left his job at the tire plant because the plant closed.  He 
reported that employers would not hire him because of his 
disabilities.  The veteran stated that he has a college 
degree and two years in electronics.  

In May 1997 Dr. Glover, a private cardiologist, wrote that 
the veteran had been a permanently disabled since January 
1997.  He suffered a heart attack that left his heart 
damaged.  The veteran's recovery had not progressed as 
expected.  His condition might stabilize in the future; 
however, his present state would not permit him to work.  

At the July 2000 VA eye examination the examiner summarized 
that it was unlikely that the veteran's vision would improve 
beyond 20/40.  His prognosis was for diminished vision.  The 
veteran had early cataracts in both eyes, which were 
clinically and visually insignificant at that time.  

The veteran is unable to secure or follow a substantially 
gainful occupation because of his service-connected 
disabilities.  His education and his prior work history as 
well as competent medical evidence reflecting that he needed 
hemodialysis are indicative of being unable to work.  The 
evidence demonstrates that the veteran would not be able to 
obtain and retain any substantially gainful occupation.  
With consideration of the severity of the veteran's service-
connected disabilities the Board concludes that the evidence 
supports a finding that the veteran is unable to work in any 
employment as a result of his these disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 
4.  



ORDER

Entitlement to a 100 percent disability rating for diabetes 
mellitus is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An increased evaluation for calluses of the feet is denied.  

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

